[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]SUPPLEMENTAL MEMORANDUM OF DECISION
Plaintiff's motions #147, for a new trial, and #144, to set aside or open the judgment of August 30, 1996, are both denied, and, accordingly, the defendant's objections (#145 and #146) thereto are sustained.
These rulings encompass the request for "clarification" contained in plaintiff's motion #148, dated November 21, 1996. Although the parties were notified by the clerk's office on November 15, 1996, that the file was "unavailable," the file was in possession of the undersigned pending a decision regarding the above two motions, #147 and #144. Thus, the plaintiff's motions dated September 18, 1996, to set aside or open the judgment of August 30, 1996, and for a new trial, were reviewed in connection with the issuance of this supplemental memorandum of decision. The notification of November 15, 1996, regarding a ruling on motion #145, is, as pointed out by the plaintiff, an error of the clerk's office as that motion and the others referred to herein could be decided only by the judge that rendered the decision of August 30, 1996, and entered judgment in accordance therewith.
The plaintiff's "Rule 211 Request for Oral Argument" dated November 21, 1996, is denied.
The plaintiff's motion dated November 21, 1996, for extension of time pending this resolution of the above motions is CT Page 7156 granted.
So Ordered.
Dated at Stamford, Connecticut, this 2nd day of December, 1996.
William B. Lewis, Judge